20-290
     Hamida v. Garland
                                                                                  BIA
                                                                          A076 134 193

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of November, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   MOUMOUNI HAMIDA,
15            Petitioner,
16
17                       v.                                      20-290
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Moumouni Hamida, pro se, New
25                                       York, NY.
26
27   FOR RESPONDENT:                     Jeffrey Bossert Clark, Acting
28                                       Assistant Attorney General; Derek
29                                       C. Julius, Assistant Director;
1                              Anthony O. Pottinger, Trial
2                              Attorney, Office of Immigration
3                              Litigation, United States
4                              Department of Justice, Washington,
5                              DC.
6
7        UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Moumouni Hamida, a native and citizen of

12   Niger, seeks review of a December 31, 2019, decision of the

13   BIA, denying his motion to reopen his removal proceedings. In

14   re Moumouni Hamida, No. A076 134 193 (B.I.A. Dec. 31, 2019).

15   We assume the parties’ familiarity with the underlying facts

16   and procedural history.

17       While we review the BIA’s denial of a motion to reopen

18   for abuse of discretion, we review the agency’s findings of

19   fact regarding changed country conditions for substantial

20   evidence. See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69

21   (2d Cir. 2008). In his motion to reopen, Hamida asserted both

22   that he feared political persecution in Niger and that he and

23   his U.S. citizen children would be unable to access required

24   medical treatment in that country.
                                  2
 1          It is undisputed that Hamida’s 2019 motion was time

 2   barred because he filed it more than 17 years after his

 3   removal     order    became     final       in   2002.   See     8 U.S.C.

 4   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). Although the

 5   time limit does not apply if reopening is sought to apply for

 6   asylum “based on changed country conditions arising in the

 7   country of nationality or the country to which removal has

 8   been    ordered,”    8 U.S.C.     § 1229a(c)(7)(C)(ii);          8 C.F.R.

 9   § 1003.2(c)(3)(ii), the BIA did not err in finding that Hamida

10   failed to establish a material change in conditions in Niger.

11          Hamida’s motion emphasizes both his and his U.S. citizen

12   children’s medical conditions and the political conditions in

13   Niger. But Hamida’s and his U.S. citizen children’s medical

14   conditions    are    changes    in       personal   circumstances     that

15   occurred in the United States and do not excuse the applicable

16   time limitation. See Li Yong Zheng v. U.S. Dep’t of Justice,

17   416 F.3d 129, 130-31 (2d Cir. 2005). And while a letter from

18   Hamida’s cousin states that political conditions in Niger are

19   dangerous and that the healthcare available in the country is

20   inadequate,    the    letter    does       not   establish     that   such

21   conditions constitute a change from the time of Hamida’s 1999
                                          3
1    hearing. See 8 U.S.C. § 1229a(c)(7)(C)(ii); see also In re S-

2    Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007) (“In determining

3    whether evidence accompanying a motion to reopen demonstrates

4    a material change in country conditions that would justify

5    reopening,   [the   BIA]   compare[s]   the    evidence   of   country

6    conditions submitted with the motion to those that existed at

7    the time of the merits hearing below.”). Accordingly, because

 8   the   BIA    reasonably    concluded    that    Hamida    failed    to

 9   demonstrate a material change in conditions in Niger, it did

10   not abuse its discretion in denying his motion as untimely.

11   See 8 U.S.C. § 1229a(c)(7)(C).

12         We lack jurisdiction to review the BIA’s decision insofar

13   as it declined to reopen Hamida’s removal proceedings sua

14   sponte. See Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006).

15         For the foregoing reasons, the petition for review is

16   DENIED. All pending motions and applications are DENIED and

17   stays VACATED.

18                                  FOR THE COURT:
19                                  Catherine O’Hagan Wolfe,
20                                  Clerk of Court




                                      4